Case 13-50530-CSS   Doc 772-15   Filed 08/21/20   Page 1 of 2




Exhibit 124
                   Case 13-50530-CSS          Doc 772-15          Filed 08/21/20    Page 2 of 2



  From:                  Derex Walker
  Sent:                  Tuesday, February 24, 2009 9:56 PIVI
  To:                    'markh@comw.com'
  Subject:               Re: Meeting


  Mark:

  If you would like to schedule a meeting with management,. please have Robert Prlddy call
  Ron BurJcle at 310-789-7295 to schedule this meeting. Thanks/ Derex.


           Original Message -----
  From: Hughes/ Mark <markh@comw.com>
  To; DereK Walker
  Sent: Tue Feb 24 11:04;13 2009
  Subject: Meeting

  Derex/


  We would like to move forward on diligence and nicole fry suggested we reach out to you to
  coordinate. We have a diligence list and would like to visit the company on tuesday.
  please advise. Thx.


  Mark

                                 NOTICE TO RECIPIENT ******'*•***•*'***********•*•***


  The information contained in this message and any attachment(s) may be privileged,.
  confidential/ proprietary or otherwise protected from disclosure and is intended solely
  for the use of the individual or entity to whom it is addressed. If you are not the
  intended recipient, you are hereby notified that any dissemination/ distribution, copying
  or use of this message and any attachment is strictly prohibited and may be unlawful. If
  you have received this message in error/ please notify us immediately by replying to this
  email and permanently delete the message from your computer.

  Nothing contained in this message and/or any attachment(s) constitutes a solicitation or
  an offer to buy or sell any securities.




                                                          AJTEXHIBIT-
                                                                     f^
                                                          Depone:

CONFiDENTiAL                                              Dgh^t r\ RT;                      YUCAIPA997598
                                                                WWW.DEPOBOOK. GOM
